Exhibit ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this "Agreement") is dated as of February 11, 2009 by and between Pharmos Corporation ("Pharmos US"), Pharmos Ltd. ("Pharmos IL" and together with Pharmos US, the "Seller") and Reperio Pharmaceuticals Ltd., an Israeli company ("Buyer") (Seller and Buyer shall sometimes be referred to collectively as the “Parties”, and severally as a “Party”). W I T N E S S E T H: WHEREAS, Seller has been engaged in the research and development of CB2 synthetic small molecular drugs; WHEREAS, Seller is the owner of the patent applications specified in Exhibit A (the "Applications") and the related Know How (as defined below). WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from Seller all right, title and interest in and to the Applications, any Patent Rights thereto, and the Know How (as defined below), on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein contained, and for other good and valuable consideration, the receipt, adequacy, and sufficiency of all of which are hereby acknowledged, and intending to be legally bound hereby, the Parties hereby agree as follows: DEFINITIONS “Additional Ingredient” shall mean any compound or substance which (i) is contained in a product and (ii) when administered to a patient has a therapeutic or prophylactic clinical effect independent of a Product (as defined below), either directly or by acting synergistically with or otherwise enhancing the effect of other compounds or substances other than the Product (as defined below) contained in such product. "Affiliate" shall mean, with respect to a Party, any person, organization or entity controlling, controlled by or under common control with, such Party. For purposes of this definition only, “control” of another person, organization or entity shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the activities, management or policies of such person, organization or entity, whether through the ownership of voting securities, by contract or otherwise. Without limiting the foregoing, control shall be presumed to exist when a person, organization or entity (i) owns or directly controls more than fifty percent (50%) of the outstanding voting shares or other ownership interest of the other organization or entity, or (ii) possesses, directly or indirectly the power to elect or appoint more than fifty percent (50%) of the members of the governing body of the organization or other entity. "Assets" means: (i) the Patent Rights; (ii) the Know How; (iii) any quantity of those compounds described in or covered by the Applications, held by Seller; (iv) any documentation in connection with the Sponsored Programs in either digital and/or hard copy, including without 1 limitation, the actual OCS grants received starting 2004, as reflected in the financial files prepared by the independent auditor of the Seller; and (v) the Contracts. "Contracts" means the agreements with any of the following: (i) Prof. Manuel Guzman, Department of Biochemistry and Molecular Biology. School of Biology, Complutense University, Madrid, Spain, and (ii) CHDI Foundation Inc, the Huntingdon's Disease Research Group, US attached hereto as Exhibit B. “Closing” shall have the meaning ascribed thereto in Section 1.5 hereof; including the closing of the transactions contemplated thereby; “Combination Product” shall mean a product, compound or substance which comprises a Product (as defined below) and at least one Additional Ingredient. "Exit Event" shall mean (a) a merger of the Buyer with any third party, following which the Buyer is not the surviving entity; (b) the sale of all or substantially all of the Buyer’s assets in one transaction or series of related transactions; or (c) the sale of all or substantially all of the issued and outstanding share capital of the Buyer by its then current shareholders to any third party. “Encumbrances” means any and all leases, charges, claims, equitable interests, liens, options, rights of refusal, pledges, mortgage, assignments, security interests, sales contracts, license agreements or arrangements, any liability whatsoever to make any payment by way of royalties, fees or otherwise, restrictions, obligations or encumbrances of any kind with the exception of the Assumed Liabilities as defined below. "Know How" means the know how, information, technology, formulae, data, designs, drawings, specifications, associated to and inventions described in the Applications, any other proprietary information required or useful for the exploitation of the Patent Rights and any intellectual property rights related thereto including: (i) all technical reports and documentation, chemical data and laboratory data and notebooks available at Pharmos IL relating solely to the Application, the compounds described therein and the process of the development thereof; (ii) the research and development programs conducted at Pharmos IL, with the support of the OCS resulting in the inventions described in the Applications and the supporting documentation; (iii) any customer and supplier lists (including contact details), pricing and cost information, and business and marketing plans, proposals and information relating solely to the compounds covered under the Applications; (iv) any material, data, correspondences and information in connection with the discussions and negotiations between Seller and any potential partner or collaborator, including without limitations,the entities specified in Section 1.4(b) in connection with the Assets; and (v) any material, data, correspondences and information in connection with the Contracts and the activities taken thereunder. Certain items specified above are subject to confidentiality undertaking by Seller and shall be assigned subject to Buyer assuming such limitation. “Liabilities” means (i) any and all indebtedness of Seller, whether or not evidenced by any contract, and (ii) all liabilities, duties and obligations of, and claims against, or relating to Seller, or to the operation of the business or the ownership, possession or use of any of the Assets 2 or any other assets by the Seller on or prior to the Closing, in each case whether accrued, unaccrued, matured, unmatured, absolute, contingent, known or unknown, asserted or unasserted and whether now existing or arising at any time prior to, at, or after the Closing. “License Payment” shall mean any payments or other consideration that Buyer receives from an unaffiliated third party ("Licensee"), in consideration of or under a license, or the grant of an option to obtain a license, of some or all of the rights in the Patent Rights (whether or not any such grant of right is actually referred to as a license but specifically excluding any M&A type of transaction), including without limitation royalty payment, license fees, milestone payments and license maintenance fees but specifically excluding: (i) reimbursement for research and development and patent related expenses; (ii) payments specifically committed to cover future costs to be incurred by Buyer under further research and development program; and (iii) Royalties payable in accordance with Section 1.4 below in connection with sales by the Buyer ("Transaction"). In the event that the Transaction with the Licensee involves additional technology and/or intellectual property of the Buyer, then License Payment shall be determined by multiplying the amount received by the Buyer from the Licensee under the Transaction by the fraction of C/(C+D) where “C” is the fair market value of the Patent Rights; and “D” is the fair market value of all other technology and intellectual property included in the Transaction with Licensee.In such event, the Parties shall negotiate in good faith to arrive at a determination of the respective fair market values of the Patent Rights and all other technology and intellectual property included in the Transaction. "Patent Rights" means the Applications including, without limitation, all provisional applications, continuations, continuations-in-part, divisions, reissues, renewals, and all patents granted thereon, and all patents-of-addition, reissue patents, reexaminations and extensions or restorations by existing or future extension or restoration mechanisms, including, without limitation, supplementary protection certificates or the equivalent thereof. "Sponsored Programs" the research and development programs conducted at Pharmos IL, with the support of the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor (the “OCS”) and specified in Exhibit C. ARTICLE I TERMS OF THE TRANSACTION Section 1.1Sale and Purchase of the Assets.On and subject to the terms and conditions set forth hereunder and in reliance upon the representations and warranties of the Parties set forth herein, effective as of and contingent upon the Closing, Seller shall and hereby does sell, transfer, convey, assign and deliver to Buyer, and Buyer shall purchase from Seller, all of Seller's Assets, rights, title and/or interest in the Assets as of the Closing.The Assets shall be conveyed free and clear of all liabilities, obligations, or Encumbrances other than the Assumed Liabilities specified in Section 1.3 below; Following the Closing the Seller shall not have any right title or interest whatsoever in any of the Assets, other than that the Buyer shall and hereby grants the Seller or any successor or assignee a non exclusive right to use the information covered under items (iv) and (v) of the definition "Know How" for any use or purpose without limitation to the extent such information is applicable other than to the Assets. Nothing contained 3 herein shall derogate from Seller's undertaking under Section 7.2 below or be deemed or interpreted as a grant of license or right in and to any of the other Assets. Section 1.2Consideration. In consideration of the transfer and assignment of the Assets, Buyer shall, at the Closing: (i) assume the Assumed Liabilities as specified in Section 1.3 below; (ii) pay Pharmos US an amount equal to US$ 200,000 (Two Hundred Thousand US Dollars), V.A.T, if applicable, not included (the “Upfront Payment”); and (iii) issue to Pharmos US 11,111 ordinary shares of the Buyer with nominal value of NIS0.01 each (the "Shares"),constituting 10% (ten percent) of the issued and outstanding share capital of the Buyer as of the date hereof. Thereafter, Pharmos US shall be further entitled to Royalty Payment and License Payment as set forth in Section 1.4 below. Section 1.3Assumed Liabilities.At the Closing, the Buyer shall and hereby does assume and agree to pay, perform and discharge when due all liabilities and obligations of Seller under the Sponsored Programs to the extent such liability or obligation relates to the inventions described in the Applications and specified in the letter provided to the OCS in the form attached hereto as Exhibit D (the "Assumed Liabilities") and as may be further amended with the consent of the Parties and the OCS and reflected in the final approval of the OCS, which will be attached as Exhibit D and replace the attached letter. Other than as set forth herein, Buyer shall not assume or have any responsibility or obligation, with respect to any Liability of the Seller. Section 1.4The Contingent Payments. Following the Closing, the Buyer shall pay Pharmos US additional amounts, as follows: (a)Royalties.Royalty payment equal to 3.5% (three and a half) of the gross amount invoiced or billed by the Buyer or its Affiliate on its behalf (but not any of its Licensees or assignees) in connection with the sale of any product, process or service that is derived from, comprises of or incorporates the Patent Rights and/or the Know How or any part thereof, or that uses the Patent Rights and/or the Know How as a basis for subsequent modifications of the compounds covered under the Patent Rights and that are standard in drug development including, without limitation, the construction of modified compounds based on the Patent Rights that work essentially in a chemically analogues manner to the Patent Rights (the "Product" and the "Royalties" respectively). Notwithstanding anything to the contrary set forth herein, in the event a Product is sold by the Buyer in the form of a Combination Product, Royalties from such Combination Product, shall be determined by multiplying the gross amount invoiced or billed by the Buyer (but not any of its Licensees or assignees) in connection with the sale of the Combination Product during the applicable royalty reporting period, by the fraction A/(A+B) where: “A” is the average sale price of the Product contained in the Combination Product when sold separately by the Buyer; and “B” is the average price of the other Additional Ingredients included in the Combination Product when sold separately by its supplier, in each case during the applicable royalty reporting period or if sales of both the Product and/or other Additional Ingredients did not occur in such period, then in the most recent royalty reporting period in which sales of both occurred.In the event that such average sale price cannot be determined for either the Product and all other Additional Ingredients included in the Combination Product, Royalties from such Combination Product, shall be determined by multiplying the gross amount 4 invoiced or billed by the Buyer (but not any of its licensees or assignees) in connection with the sale of the Combination Product during the applicable royalty reporting period, by the fraction of C/(C+D) where “C” is the fair market value of the Product; and “D” is the fair market value of all other Additional Ingredients included in the Combination Product.In such event, the Parties shall negotiate in good faith to arrive at a determination of the respective fair market values of the Product and all other Additional Ingredients included in the Combination Product. (b)License Payment.
